DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.

Claim 1 is amended with the features “wherein edges of distal ends of at least two of the plurality of branches face the edge of the body portion along the first direction, wherein the edges of the distal ends of the at least two of the plurality of branches are spaced apart from the edge of the body portion along the first direction, and wherein the black matrix is spaced apart from the edge of the body portion by a first distance in a plan view”, which overcome the combined references Jung and Shin.  However, the above amended features would be rejected with the new secondary reference Wan et al. (US 20170075175) assigned to Samsung Display and filed on 03/02/016 before the filing date 10/26/2016 of Priority of the instant application.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US20150168772) in view reference Wan et al. (US 20170075175).

    PNG
    media_image1.png
    480
    697
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    334
    474
    media_image2.png
    Greyscale

Regard to claim 1, Jung et al. disclose a display device comprising
a first substrate 111; 
a gate line GL1 to GLn disposed on the first substrate and extending in a first direction; 
a switching element T1/T2 disposed on the first substrate and electrically connected to the gate line; 
an insulation layer [color filters CF and  third insulating layer INS3 is disposed on the color filter CF] disposed on the switching element; 
a pixel electrode PE1 disposed on the insulation layer, wherein the pixel electrode comprises a contact portion [a first connection electrode CNE1 branched from the first pixel electrode PE1 through a first contact hole H1] overlapping at least a portion of the switching element exposed through a contact hole H1 of the insulation layer CF/INS3, and a body portion electrically connected with the contact portion; and 
a black matrix BM disposed on the insulation layer CF/INS3, the black matrix extending in the first direction and overlapping the gate line, 
wherein the body portion comprises 
a first stem extending in the first direction, 
a second stem PE1a/PE2a extending in a second direction intersecting the first direction and connected to the first stem, 
a plurality of branches PE1b/PE2b extending from one of the first stem and the second stem and extending in a direction different from the first direction and the second direction, and 
the black matrix BM is spaced apart from the edge of the body portion by a first distance in a plan view (see Fig 2).  

Regard to claim 11, Jun et al. disclose the display device further comprising: 
a data line disposed on the first substrate, insulated from the gate line and extending in the second direction, 
the data line electrically connected to the switching element; 
the first side is longer than the second side.

However, Jung et al. fail to disclose the display device, wherein (1) an edge disposed between the first stem and the contact portion connected to a side of the first stem and extending in the second direction, wherein distal ends of at least two of the plurality of branches face the edge of the body portion, wherein edges of distal ends of at least two of the plurality of branches face the edge of the body portion along the first direction, wherein the edges of the distal ends of the at least two of the plurality of branches are spaced apart from the edge of the body portion along the first direction (claim 1), (2) the pixel electrode includes a first side extending in the first direction and a second side extending in the second direction (claim 11). 

    PNG
    media_image3.png
    817
    1234
    media_image3.png
    Greyscale

Wan et al. teach the display device (1), wherein 
Claim 1: an edge [a first edge bar EGB1] disposed between the first stem ST2 and the contact portion connected to a side of the first stem and extending in the second direction (see annotated in Fig. 1 above), wherein edges of distal ends of at least two of the plurality of branches face the edge of the body portion [a first edge bar EGB1] along the first direction, wherein the edges of the distal ends of the at least two of the plurality of branches are spaced apart from the edge of the body portion [a first edge bar EGB1] along the first direction.

Claim 11: the pixel electrode includes a first side extending in the first direction (in data direction) and a second side extending in the second direction (in gate direction), and the first side is longer than the second side.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Jung disclosed with an edge disposed between the first stem and the contact portion connected to a side of the first stem and extending in the second direction, wherein edges of distal ends of at least two of the plurality of branches face the edge of the body portion along the first direction, wherein the edges of the distal ends of the at least two of the plurality of branches are spaced apart from the edge of the body portion along the first direction; the pixel electrode includes a first side extending in the first direction and a second side extending in the second direction, and the first side is longer than the second side for capable of improving transmittance of the LCD device [0008] as Wan et al. taught.

Regard to claim 2, Jung et al. disclose the display device, wherein the black matrix BM does not overlap the edge of the body portion.  

Regard to claim 3, Jung et al. disclose the display device, wherein the first distance is 2 µm or more.  However, it would be obvious as a matter of design choice to have “the first distance of 2 µm or more”, since applicant has not disclosed that “the first distance of 2 µm or more” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the first distance of 2 µm or more”.

Regard to claim 4, Jung et al. and Wan et al. disclose the display device, wherein at least one of the plurality of branches is directly connected with the edge of the body portion.  

Regard to claim 6, Jung et al. disclose the display device further comprising: a column spacer BCS disposed on the black matrix and including the same material as the black matrix, wherein the edge of the body portion does not overlap the column spacer (see Fig. 3).  

Regard to claim 7, Jung et al. disclose the display device, wherein the column spacer overlaps the switching element.  

Regard to claim 8, Jung et al. disclose the display device, wherein the black matrix BM overlaps the contact portion of the pixel electrode and the contact hole H1.  
Regard to claim 9, Jung et al. and Shin et al. disclose the display device, wherein the contact portion is directly connected with the edge of the body portion. 

    PNG
    media_image4.png
    457
    782
    media_image4.png
    Greyscale

Regard to claim 10, Jung et al. disclose the display device, wherein the pixel electrode further includes a connection portion [the second direction of the first connection electrode CNE1 as above drawing] directly connected with the contact portion [the first direction portion of the first connection electrode CNE1 as above drawing] and the edge of the body portion.  Shin et al. also disclose the display device, wherein the pixel electrode further includes a connection portion directly connected with the contact portion and the edge of the body portion
2.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US20150168772) in view in view Wan et al. (US 20170075175) as applied to claim 1 in further view of Chang et al. (US 20160246133).

Jung or Wan et al. fail to the display device, wherein a width of the first stem in the second direction is wider than a width of the second stem in the first direction.  

Chang et al. teach the display device, wherein a width of the first stem 193 in the second direction is wider than a width of the second stem 192 in the first direction to reduce the luminance of the liquid crystal display in the high gray scale region such that the deterioration of the display quality generated according to the increasing of the luminance in the high gray scale region may be prevented.

    PNG
    media_image5.png
    232
    307
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Jung disclosed with the display device, wherein a width of the first stem in the second direction is wider than a width of the second stem in the first direction for reducing the luminance of the liquid crystal display in the high gray scale region such that the deterioration of the display quality generated according to the increasing of the luminance in the high gray scale region may be prevented [0139] as Chang et al. taught.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871